         Case 5:18-cv-05140-NIQA Document 13 Filed 12/10/18 Page 1 of 1



Juliana Carter
BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
(215) 665-8500

Attorney for E. I. DuPont de Nemours and Company


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                    :
THE COUNTY OF LEHIGH,               :
                                    : Civil Action No. 18-5140-NIQA
                     Plaintiff,     :
                                    :
             v.                     : ENTRY OF APPEARANCE
                                    :
ATLANTIC RICHFIELD COMPANY, et al., :
                                    :
                     Defendants.    :
                                    :
                                    :
                                    :


TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

              Kindly enter my appearance on behalf of Defendant E. I. DuPont de Nemours and

Company in the above-captioned matter.




Date: December 10, 2018                          /s/ Juliana Carter
                                                 Juliana Carter
                                                 PA Attorney ID No. 322488
                                                 BALLARD SPAHR LLP
                                                 1735 Market Street, 51st Floor
                                                 Philadelphia, PA 19103
                                                 (215) 665-8500
                                                 CarterJ@ballardspahr.com

                                                 Attorney for E. I. DuPont
                                                 de Nemours and Company
